Case 1:17-cv-00052-IMK-MJA Document 166 Filed 01/21/20 Page 1 of 3 PagelD #: 5884

AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

for the

Northern District of West Virginia

 

SCOTT T, BALLOCK )
)
v. ) Case No.: 1:17-CV-52
STATE TROOPER MICHAEL RIEF, ET AL.
BILL OF COSTS
Judgment having been entered in the above entitled action on 12/20/2019 against _ State Trooper Michael Kief _,
the Clerk is requested to tax the following as costs: eae
Fees of the Clerk 20... ccc cece ee ee ee eee ene eee EE eee EEE eS $ 0.00
Fees for service of summons and subpoena ... 6... eee tee ete e tenet nee ee 0.00
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case...... ee 3,893.92
Fees and disbursements for printing 2.0.0... 0 cee eee ete teeta ene ee == 153.00
Fees for witnesses (itemize on page Wo) ov ee ene ene eee 900.00
Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case... 6. ee eee eee eee eee 494.02
Docket fees under 28 U.S.C. 1923 oo. c cece cece eee ce cnet eee ee tenet e teen enter ne eni ees okoo
Costs as shown on Mandate of Court of Appeals 2... eee eee eee nes 0.00 -
Compensation of court-appointed experts 22.6... c eee eee eee eee 0.00
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 ..... 0.00
Other costs (please itemize) 6 ne eee e eee eee eee eee 274.85 _
5,715.79

TOTAL $

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

 

Declaration

I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:

 

Electronic service [ ] First class mail, postage prepaid
[] Other:
s/ Attorney:

 

Name of Attorney: Mark G. Jeffries, Esquire

For: Trooper Michael Kief, Trooper Ronnie Gaskins & Trooper Chris Berry Date: 01/21/2020
Name of Claiming Party

 

Taxation of Costs

 

Costs are taxed in the amount of and included in the judgment.

By:

 

 

Clerk af Court Deputy Clerk Date
 

Case 1:17-cv-00052-IMK-MJA Document 166 Filed 01/21/20 Page 2 of 3 PagelD #: 5885

AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

 

Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

 

 

 

 

 

 

 

 

 

 

 

ATTENDANCE SUBSISTENCE MILEAGE
Total Cost
NAME, CITY AND STATE OF RESIDENCE Total Total Total Each Witness
Days Cost Days Cost Miles Cost
Dr. Cliffod B. Hawley
Morgantown, West Virginia 4 | 900.00 $900.00
$0.00
$0.00
$0.00
$0.00
$0.00
TOTAL $900.00
NOTICE

Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:

“Sec. 1924. Verification of bill of costs.”
“Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by

his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
that the services for which fees have been charged were actually and necessarily performed.”

See also Section 1920 of Title 28, which reads in part as follows:
“A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

The Federal Rules of Civil Procedure contain the following provisions:
RULE 54(da)(1)

Costs Other than Attorneys’ Fees.
Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the

prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.
RULE 6
(d) Additional Time After Certain Kinds of Service.
When a party may or must act within a specified time after service and service is made under RuleS(b)(2)(C), (D), (E), or (F), 3 days are
added after the period would otherwise expire under Rule 6(a).
RULE 58(e)
Cost or Fee Awards:

Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.

 

 
Case 1:17-cv-00052-IMK-MJA Document 166 Filed 01/21/20 Page 3 of 3 PagelD #: 5886

Other Costs
Scott Ballock v. Ellen Ruth Costlow and State Trooper D.R. Walker
Civil Action No. 1:17-CV-52
Client Costs: Steele Law Offices Ballock v. Costlow, et al.
6/21/2019 Client Costs: $274.85 ——
Mediation

Total Client Costs: $274.85
